Citation Nr: 0611500	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-25 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee chondromalacia patella with synovitis.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to the veteran's service-
connected right knee chondromalacia patella with synovitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to May 1995, 
and also apparently had unverified service in the United 
States Army Reserve (USAR).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  During the pendency of the veteran's 
appeal, his case was transferred to the VA RO in Reno, 
Nevada, from where the claim now originates.

In May 2005, the veteran testified at a hearing at the RO 
before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that records in the file indicate 
that the veteran served in the USAR.  February 2002 records 
from the Department of the Army indicate that the veteran 
received a physical disability separation, effective March 
2002, from the 611th Engineer Company, 11880 Mosteller Road, 
Sharonville, Ohio, 45241-1587.  However, the precise dates 
and nature of his USAR service have not been verified and it 
appears that medical records regarding the veteran's USAR 
service are not associated with the claims file

Further, during his May 2005 hearing, the veteran indicated 
that his service-connected right knee chondromalacia with 
synovitis had worsened since his May 2003 VA examination.  He 
stated that he had progressively worsening pain, problems 
with locking of his knee, and instability.  

The veteran also testified that his claimed left knee 
problems were due to over-use of the left leg as a result of 
guarding his service-connected right knee.  

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2005).  In 
this regard, the court has stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the January 2002 Medical Evaluation 
Board report indicates a diagnosis of bilateral severe 
chondromalacia patellae with secondary synovitis.  However, 
on the May 2003 VA examination, it was noted that the veteran 
had pain in his left knee but, overall, the left knee was 
normal.

The Board is of the opinion that, in the interest of due 
process and fairness, the veteran should be afforded a new VA 
examination to ascertain the current severity of his service-
connected right knee disability and the etiology any left 
knee disorder found to be present.  Additionally, the 
veteran's USAR duty should be verified and all service and 
medical records related to USAR duty should be associated 
with his claims file.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a service-connected disability, 
an increased disability rating, and earlier 
effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.	The RO should contact the Commander of the 
611th Engineer Company, 11880 Mosteller 
Road, Sharonville, Ohio, 45241-1587, and 
all other appropriate state and federal 
agencies, and request all available records 
that verify the exact dates and nature of 
the veteran's USAR service, including all 
periods of active and inactive duty for 
training.  The RO should also request all 
service medical records regarding the 
veteran from his periods of USAR service, 
if not already associated with the claims 
files.

3.	The RO should request the appropriate VA 
medical facility, including the Las Vegas 
VA medical center, to furnish copies of any 
medical records pertaining to treatment of 
the veteran's right or left knee, since 
April 2004, if not already of record.  

4.	Then, the RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate the current severity of his 
service-connected right knee disability 
and the etiology of any left knee disorder 
found to be present.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies, including range of motion. should 
be performed, and all clinical findings 
reported in detail.

a.	As to the veteran's service-connected 
right knee:

i.	The examiner should elicit all 
of the veteran's subjective 
complaints regarding his 
service-connected right knee, 
and offer an opinion as to 
whether there is adequate 
pathology to support the level 
of each complaint.

ii.	The examiner should assess the 
overall functional impairment, 
if any, caused by pain of the 
service-connected right knee 
disability. 

iii.	The examiner is requested to 
determine whether the right knee 
exhibits weakness, fatigability, 
incoordination, or pain on 
movement and, if possible, the 
determinations should be 
expressed in terms of the degree 
of functional loss due to any 
weakened movement, excess 
fatigability, incoordination, or 
pain on increased use. 

iv.	If possible, the examiner should 
comment on the severity of the 
manifestations of the service-
connected right knee disability 
on the veteran's ability to 
perform average employment in a 
civil occupation. 

v.	The examiner is also requested 
to comment on the presence or 
absence of instability or 
subluxation and, based upon 
diagnostic testing, whether the 
veteran has arthritis in his 
right knee.

b.	As to a left knee disorder: 

i.	If a left knee disorder, e.g., 
arthritis or chondromalacia 
patellae with synovitis, is 
diagnosed, the medical 
specialist should assess the 
nature, severity, and 
manifestations of any left knee 
disorder found to be present. 

ii.	The medical specialist is 
requested to render an opinion 
as to whether it is at least as 
likely as not (i.e., to at least 
a 50-50 degree of probability) 
that any currently diagnosed 
left knee disorder was caused by 
military service, including 
findings noted in the January 
2002 Medical Evaluation Board 
report, or whether such an 
etiology or relationship is less 
than unlikely (i.e., less than a 
50-50 probability). 

iii.	The physician should proffer an 
opinion, with supporting 
analysis, as to the likelihood 
that the veteran's diagnosed 
left knee disorder was caused by 
or aggravated by his service-
connected right knee 
chondromalacia patella with 
synovitis.  The degree of left 
knee disorder that would not be 
present but for the service-
connected right knee disability 
should be identified.  In 
rendering an opinion, the 
examiner is particularly 
requested to address the opinion 
expressed by the May 2003 VA 
examiner (to the effect that the 
veteran's left knee was 
essentially normal).  A 
rationale should be provided for 
all opinions expressed.  The 
veteran's claims file must be 
made available to the examiner 
in conjunction with the 
examination, and the examination 
report should indicate whether 
the veteran's medical records 
were reviewed.

Note: The term "at least as 
likely as not" does not 
mean merely within the realm 
of medical possibility, but 
rather that the weight of 
medical evidence both for 
and against a conclusion is 
so evenly divided that it is 
as medically sound to find 
in favor of causation as it 
is to find against it.

5.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for a left knee disability, 
and an increased rating for the service-
connected right knee disability.  If the 
benefits sought on appeal are not 
granted, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
the March 2005 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

